DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12) in the reply filed on 03/28/2022 is acknowledged. The restriction traversal is on the ground(s) that there is no serious burden. This is not found persuasive because, as shown in the Restriction Requirement mailed 03/28/2022, the inventions have acquired a separate status in the art in view of their different classifications (Invention I is classified in G21C3/07 while Invention II is classified in G21C21/02); and the prior art applicable to one invention would not likely be applicable to another (disclosure of a particular cladding/apparatus for encapsulating nuclear fuel pellets would not necessarily disclose its method of using). Applicant has provided no evidence that the apparatus claims always entail the same search as the method claims (and vice versa). Further, the restriction between the apparatus claims, Invention I, and the method claims, Invention II, is proper because the apparatus as claimed can be used to practice another and materially different process (e.g., Invention I could be used for a process that does not provide sealing to the interior of the tubular cladding during a nuclear reaction). Additionally, the method as claimed can be practice by another and materially different apparatus (e.g., Invention II can be practiced by an apparatus that does not leave a reservoir positioned between the end of the tubular cladding and the closed metal end cap of the metal filler structure), as noted on page 2 of the Restriction Requirement. 

Applicant's election with traverse of Species A1 (Fig. 1B), Species B2 (a silicon carbide ceramic matrix composite cladding material), species C1 (tin filler material), and Species D1 (U-3Si2) in the reply filed on 03/28/2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden. This is not found persuasive because the species require a different field of search e.g., employing different search queries (directed towards the different the different SiC tubes disclosed in Species A1 vs. Species A2; directed towards the different cladding materials disclosed in Species B1 vs. Species B2; directed towards the different filter materials disclosed in Species C1 vs. Species C2 vs. Species C3 vs. Species C4; directed towards the different nuclear fuel materials disclosed in Species D1 vs. Species D2 vs. Species D3); and the prior art applicable to one species would not likely be applicable to another species (art teaching a cladding tube without two sealing modules would not likely also teach a cladding tube with two sealing modules; art teaching a monolithic silicon carbide cladding material would not likely also teach a silicon carbide ceramic matrix composite cladding material; art teaching tin filler would not likely also teach lead, bismuth, and/or another metal located near tin in the periodic table filler; art teaching U3Si2 nuclear fuel would not likely also teach UN and/or UO2 nuclear fuel). Applicant has provided no evidence that the species always entail the same search. Nor has Applicant admitted that the species are obvious variants of each other.

The requirement is still deemed proper and is therefore made FINAL.

Claims 3 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/28/2022.

Claims 1-2 and 4-8 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, following must be shown or the feature(s) canceled from the claim(s):
A gap between the fuel pellets that is filled by the metal filler structure (claim 1)
The apparatus comprising a spring or a spacer located inside the reservoir (claim 5) 
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140 (e.g., Figure 1B).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1 it is unclear when the metal filler structure is “structured to include a closed metal end cap”. For example, it is unclear whether the metal filler structure includes a “closed metal end cap” before or after melting (e.g., upon hardening). 

In claim 6 it is unclear whether “U3Si2, UN, or UO2” are being positively recited or whether they are merely intended use. Also, it is unclear how pellet material (especially non-claimed pellet material) further limits the structure of the apparatus of claim 1. 

The term “about” (twice) in claim 7 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether “about 150 µm” includes 160 µm.

Claim 7 is further indefinite because it is unclear how the metal filler structure can be “structured so that” the gap has a thickness in the claimed range. The claim language suggests that the metal filler structure may dictate the size of the gap. However, claim 1 suggests the gap is formed by the nuclear fuel pellets and the interior side wall of the fuel container cladding. In other words, claim 1 suggests the size of the gap would be dependent upon the size of the pellets relative to the cladding. As best understood, the metal filler structure and the gap are distinct from each other. It is therefore unclear how the structure of the metal filler structure could cause the size of the gap. Thus, it is unclear how the metal filler structure may be “structured so that” the gap has the claimed thickness. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2020/185502 (“Lahoda”) (cited via IDS) in view of US Patent No. 3,466,226 (“Lass”).
Regarding claim 1, Lahoda discloses (see Figure) an apparatus (10) configured to encapsulate nuclear fuel pellets (12) comprising:
a fuel container cladding (16) structured to have a hollow interior with a length, an inside cross-sectional shape, and an outside cross-sectional shape to hold nuclear fuel pellets inside the fuel container cladding ([0026]), wherein the fuel container cladding includes silicon carbide ([0027]); and
a metal filler structure (14) formed of a metal that becomes molten during a nuclear reaction of the nuclear fuel pellets ([0029], [0033]), the metal filler structure located inside the fuel container cladding to fill in a gap (G) between the nuclear fuel pellets and an interior side wall (20) of the fuel container cladding.

	Lahoda does not appear to specifically disclose an end cap. However, Lahoda uses enough metal filler to cover the exterior of the fuel pellets and fill each crack in the cladding ([0026]). In Lahoda the filler will “form a protective cover layer 24 over the pellets” (emphasis added) ([0029]). Thus, with the filler being located above the uppermost fuel pellet, Lahoda inherently forms a “closed metal end cap”. The metal filler is tin based ([0033]).

	Lass discloses (see Fig. 2) a fuel container cladding (14’) to hold nuclear fuel pellets (50) and a closed end cap (58) at one end of the nuclear fuel pellets to leave a space (54) between one end (46) of the interior of the fuel container cladding and the closed end cap as a reservoir positioned between the end of the fuel container cladding and the closed end cap to accumulate a fission gas from the nuclear fuel pellets during a nuclear reaction of the nuclear pellets (5:49-50). Lass discloses the reservoir created by the closed end cap allows for the collection of fission products, with the closed end cap preventing fuel particles or chips from entering the reservoir (5:49-50, 5:66-71). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the apparatus of Lahoda to include space between the closed metal end cap and the end of the cladding so as to allow for a reservoir for collection of fission products as suggested by Lass for the benefits thereof. Thus, modification of Lahoda to have included a reservoir, as suggested by Lass, would have been obvious to a POSA.

Regarding claim 2, Lahoda further discloses wherein the fuel container cladding and metal filler are configured to stop a coolant ingress into the fuel container cladding from a micro-crack leak (18) through the fuel container cladding by formation of a metal oxide that fills the micro-crack with the metal oxide due to a chemical reaction of the metal filler structure with coolant at a location of the leak ([0025], [0031], [0036]).

Regarding claim 4, Lahoda further discloses wherein the fuel container cladding includes one or more silicon carbide matrix composites ([0027]).

Regarding claim 5, Lass further discloses a spring (56) located inside the reservoir (Fig. 2). Lass discloses the springs force the nuclear fuel pellets in facial contact with each other and helps support the cladding from the high pressures which may be exerted against the exterior surface of the cladding by the surrounding medium within the reactor (5:54-66). It would have been obvious to a POSA to further modify the Lahoda apparatus to include a spring, as disclosed by Lahoda, for the benefits thereof. Thus, further modification of Lahoda to maintain the positions of the fuel pellets and to structurally support the cladding, as suggested by Lass, would have been obvious to a POSA.

Regarding claim 6, Lahoda further discloses wherein the fuel container cladding and metal filler structure are configured to be suitable to contain the nuclear fuel pellets that comprise: U3Si2, UN, or UO2 ([0026], [0028], [0030]).

Regarding claim 7, Lahoda further discloses wherein the metal filler structure is structured so that the gap filled in by the metal filler structure has a thickness of between about 50 µm to about 150 µm ([0038]; Examiner notes 0.1 mm is equivalent to 100 µm). 

Regarding claim 8, Lahoda further discloses wherein the metal for forming the metal filler structure includes tin (Sn) ([0033]).

Claims 1-2, 4-5, and 7-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN Publication No. 103295652 (“Si”) (cited via IDS) (citations refer to attached machine translation) in view of Lahoda.

Regarding claim 1, Si discloses (see Figs. 2-3) an apparatus configured to encapsulate nuclear fuel pellets (13) comprising:
a fuel container cladding (11) structured to have a hollow interior with a length, an inside cross-sectional shape, and an outside cross-sectional shape to hold nuclear fuel pellets inside the fuel container cladding, wherein the fuel container cladding includes silicon carbide (p. 4, para. 3); and
a metal filler structure (12) formed of a metal that becomes molten during a nuclear reaction of the nuclear fuel pellets (p. 4, para. 3), the metal filler structure located inside the fuel container cladding to fill in a gap between the nuclear fuel pellets and an interior side wall of the fuel container cladding and structure to leave a space (2) between one end (1) of the interior of the fuel container cladding and the metal filler structure as a reservoir positioned between the end of the fuel container cladding and the metal filler structure to accumulate a fission gas from the nuclear fuel pellets during a nuclear reaction of the nuclear pellets (p. 4, paras. 1-2).

Si does not appear to specifically disclose a closed metal end cap. 

	Lahoda discloses a metal filler structure (14) formed of a metal that becomes molten during a nuclear reaction of nuclear fuel pellets (12) ([0029], [0033]), the metal filler structure is located inside a fuel container cladding (16) to fill a gap (G) between the nuclear fuel pellets and an interior side wall (20) of the fuel container cladding and further discloses using enough metal filler to cover the exterior of the fuel pellets and fill each crack in the cladding ([0026]). In Lahoda the filler will “form a protective cover layer 24 over the pellets” (emphasis added) ([0029]). Thus, with the filler being located above the uppermost fuel pellet, Lahoda inherently forms a “closed metal end cap”. 

Lahoda discloses the metal filler structure surrounding the exterior of the pellets protects the pellets ([0029]). It would have been obvious to a POSA to include a closed metal end cap in the apparatus of Si, as suggested by Lahoda, for the benefits thereof. Thus, modification of Si to protect all surfaces of the fuel pellet, as suggested by Lahoda, would have been obvious to a POSA. Further, Si discloses the metal filler structure improves the thermal conductivity of the fuel rod (p. 2, para. 3; p. 3, para. 4). The skilled artisan would recognize that fuel pellets produce heat over the entire exterior and would have therefore found it further obvious to provide the metal filler structure over the entire exterior of the fuel pellets, by providing a closed metal end cap, for the advantage of conducting heat away from the top surface of the pellet.

Regarding claim 2, although Si does not appear to explicitly disclose the fuel container cladding and metal filler are configured to stop a coolant ingress into the fuel container cladding from a micro-crack leak through the fuel container cladding by formation of a metal oxide that fills the micro-crack with the metal oxide due to a chemical reaction of the metal filler structure with coolant at a location of the leak, Si discloses the metal filler fills the cladding tubes and is made of tin (p. 4, para. 3). As disclosed in [0023] and [0026] of the instant specification, stopping the coolant ingress in the manner recited in claim 2 is an intended/desired result of filling the cladding with tin. Therefore, since Si’s tin metal filler structure fills the cladding, Si’s structure would be capable of carrying out the intended/desired result as claimed. 

Regarding claim 4, Si further discloses wherein the fuel container cladding includes one or more silicon carbide matrix composites (p. 3, para. 4).

Regarding claim 5, Si further discloses a spring located inside the reservoir (Fig. 1). 

Regarding claim 7, Lahoda discloses wherein the metal filler structure is structured so that the gap filled in by the metal filler structure has a thickness of between about 50 µm to about 150 µm ([0038]; Lahoda discloses a gap having a thickness of up to 0.1 mm (100 µm), which overlaps with the claimed range). Lahoda further discloses a wide gap of up to 0.1 mm guarantees no pellet-cladding mechanical contact due to fission product buildup in the pellet ([0038]). It would have been obvious to have a gap of up to 0.1 mm, as suggested by Lahoda, in the apparatus of Si for the benefits thereof. Thus, further modification of Si to prevent pellet-cladding mechanical contact, as suggested by Lahoda, would have been obvious to a POSA. It would have been further obvious to a POSA to have a gap having a thickness of up to 0.1 mm (100 µm) since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that a gap that was too thin would not permit sufficient metal filler to fill the gap and would not prevent pellet-cladding mechanical contact. A POSA would have further been aware that a thicker gap would require more metal filler material. 

Regarding claim 8, Si further discloses wherein the metal for forming the metal filler structure includes tin (Sn) (p. 4, para. 3).

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Lahoda as applied to claim 1 above, and further in view of US Publication No. 2018/0226159 (“Sterbentz”).

Regarding claim 6, Si discloses wherein the fuel container cladding and the metal filler structure are configured to be suitable to contain the nuclear fuel pellets (Figs. 2-3, p. 4. para. 3). Si further discloses the nuclear fuel pellets comprise U-Zr or U-Pu-Zr and does not appear to disclose the nuclear fuel pellets comprise U3Si2, UN, or UO2.

Sterbentz discloses (see Fig. 2B-C) a silicon carbide cladding (2020) ([0041]) containing nuclear fuel pellets comprising U-Zr, U3Si2, or UN ([0070]). 

Sterbentz discloses U3Si2 or UN are suitable alternatives to U-Zr fuel. It would have therefore been obvious to a POSA to substitute the U-Zr fuel of Si with U3Si2 or UN, as suggested by Sterbentz. Additionally, a POSA would have found it obvious to use U3Si2 or UN nuclear fuel pellets, as suggested by Sterbentz, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. Note In re Leshin, 125 USPQ 416. 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentence be broken into several shorter clear sentences. The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because a method is not the elected invention. The following Title is suggested: “MOLTEN METAL-FILLED SILICON CARBIDE FUEL CLADDING TUBE”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646